DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRE-AMENDMENT FILED 10/14/19
Applicant’s Preliminary Amendment filed 10/14/19 is entered in part. All changes are entered EXCEPT the abstract as amended since the abstract DOES NOT comply with MPEP 608.01(b) which requires the specification to commence on a separate sheet.  In order for the changes to be entered, an examiner’s amendment to the abstract is also created below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian Gustafson on August 11, 2021.
The application has been amended as follows: 
In the claims:
(Cancelled) 
(Currently Amended) A method comprising:  	receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein the accounts represented by G comprise a plurality of targets T) to generate a plurality of value partitioned graphs and distributing the value partitioned graphs across a plurality of physical shards according to a distribution scheme; 	key partitioning (G) to generate a plurality of key partitioned graphs and distributing the key partitioned graphs across the plurality of physical shards according to the distribution scheme; 	receiving an action graph that includes actions performed by influencers including an action performed by a first influencer; 	receiving a request to determine whether to provide a recommendation to a first target based on the action, wherein in response to the request querying each physical shard to perform actions comprising: 	 	looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of targets, the set of targets including the first target; and 	 	intersecting the set of influencers with the action graph for a specified timeframe to determine which user accounts of the set of influencers have performed the action within the timeframe; receiving query results from one or more physical shards, wherein the results from each shard indicate which influencers performed the action within the timeframe;   	using the received query results, determining whether to provide a recommendation to the first target based on the actions being performed within the timeframe by a specified number of influencers of the first target; and 	in response to a determination to send the recommendation to the first target, sending the recommendation to the first target.	
(Previously Presented) The method of claim 2, wherein determining whether to provide a recommendation to the first target includes determining whether the action was performed within the timeframe by at least two influencers of the first target.
(Previously Presented) The method of claim 2, wherein determining whether to provide a recommendation to the first target includes determining whether a number of recommendations sent to the target user has exceeded a specified amount within a time period. 
(Previously Presented) The method of claim 2, wherein in response to determining to provide the recommendation, a message is sent to the account of the first target.
(Previously Presented) The method of claim 2, wherein each shard includes a key partitioned graph of G, a value partitioned graph of (G), a key partitioned graph of (GT), and a value partitioned graph of (GT).
(Previously Presented) The method of claim 2, wherein the action graph comprises a set of graphs in the form C [Wingdings font/0xDF] [bi, bn], wherein C corresponds to a given action and [bi, bn] corresponds to the set of accounts that have performed that action, and wherein the action graph is stored on each of the shards. 
(Previously Presented) The method of claim 2, wherein each directed edge from one node to another node in the graph indicates that the account represented by the other node is an influencer of the account represented by the one node and that the account represented by the one node is a target of the account represented by the other node.
(Currently Amended) A system comprising:	one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 	 	receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein the accounts represented by G comprise a plurality of targets and a plurality of influencers; 	 	value partitioning a transpose of the graph (GT) to generate a plurality of value partitioned graphs and distributing the value partitioned graphs across a plurality of physical shards according to a distribution scheme; 	 	key partitioning (G) to generate a plurality of key partitioned graphs and distributing the key partitioned graphs across the plurality of physical shards according to the distribution scheme; 	 	receiving an action graph that includes actions performed by influencers including an action performed by a first influencer; 	 	receiving a request to determine whether to provide a recommendation to a first target based on the action, wherein in response to the request querying each physical shard to perform actions comprising: 	 		looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of targets, the set of targets including the first target; and 	 	 	intersecting the set of influencers with the action graph for a specified timeframe to determine which user accounts of the set of influencers have performed the action within the timeframe; receiving query results from one or more physical shards, wherein the results from each shard indicate which influencers performed the action within the timeframe;   	using the received query results, determining whether to provide a recommendation to the first target based on the actions being performed within the timeframe by a specified number of influencers of the first target; andin response to a determination to send the recommendation to the first target, sending the recommendation to the first target.	
(Previously Presented) The system of claim 9, wherein determining whether to provide a recommendation to the first target includes determining whether the action was performed within the timeframe by at least two influencers of the first target.
(Previously Presented) The system of claim 9, wherein determining whether to provide a recommendation to the first target includes determining whether a number of recommendations sent to the target user has exceeded a specified amount within a time period. 
(Previously Presented) The system of claim 9, wherein in response to determining to provide the recommendation, a message is sent to the account of the first target.
(Previously Presented) The system of claim 9, wherein each shard includes a key partitioned graph of G, a value partitioned graph of (G), a key partitioned graph of (GT), and a value partitioned graph of (GT).
(Previously Presented) The system of claim 9, wherein the action graph comprises a set of graphs in the form C [Wingdings font/0xDF] [bi, bn], wherein C corresponds to a given action and [bi, bn] corresponds to the set of accounts that have performed that action, and wherein the action graph is stored on each of the shards. 
(Previously Presented) The system of claim 9, wherein each directed edge from one node to another node in the graph indicates that the account represented by the other node is an influencer of the account represented by the one node and that the account represented by the one node is a target of the account represented by the other node.
(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor causes the computer processor to perform operations comprising: 	receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein the accounts represented by G comprise a plurality of targets T) to generate a plurality of value partitioned graphs and distributing the value partitioned graphs across a plurality of physical shards according to a distribution scheme; 	key partitioning (G) to generate a plurality of key partitioned graphs and distributing the key partitioned graphs across the plurality of physical shards according to the distribution scheme; 	receiving an action graph that includes actions performed by influencers including an action performed by a first influencer; 	receiving a request to determine whether to provide a recommendation to a first target based on the action, wherein in response to the request querying each physical shard to perform actions comprising: 	 	looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of targets, the set of targets including the first target; and 	 	intersecting the set of influencers with the action graph for a specified timeframe to determine which user accounts of the set of influencers have performed the action within the timeframe; receiving query results from one or more physical shards, wherein the results from each shard indicate which influencers performed the action within the timeframe;   	using the received query results, determining whether to provide a recommendation to the first target based on the actions being performed within the timeframe by a specified number of influencers of the first target; and 	in response to a determination to send the recommendation to the first target, sending the recommendation to the first target.	
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein determining whether to provide a recommendation to the first target includes determining whether the action was performed within the timeframe by at least two influencers of the first target.
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein determining whether to provide a recommendation to the first target includes determining whether a number of recommendations sent to the target user has exceeded a specified amount within a time period. 
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein in response to determining to provide the recommendation, a message is sent to the account of the first target.
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein each shard includes a key partitioned graph of G, a value partitioned graph of (G), a key partitioned graph of (GT), and a value partitioned graph of (GT).
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein the action graph comprises a set of graphs in the form C [Wingdings font/0xDF] [bi, bn], wherein C corresponds to a given action and [bi, bn] corresponds to the set of accounts that have performed that action, and wherein the action graph is stored on each of the shards. 
(Previously Presented) The non-transitory computer readable medium of claim 16, wherein each directed edge from one node to another node in the graph indicates that the account represented by the other node is an influencer of the account represented by the one node and that the account represented by the one node is a target of the account represented by the other node.






In the specification:
Abstract
	A method for distributed processing involves receiving a graph (G) of targets and of influences, with each influencer related to at least one target, receiving an action graph of actions performed by one or more of the influences, and key partitioning G across shards. The method further involves transposing the first graph (G) to obtain a first transposed graph (GT), value partitioning GT across the shards, storing the action graph on multiple shards, issuing, to a shard, a request specifying an influencer, to perform an intersection, receiving a response to the request of a set of influences each of which is related to a target, and determining whether to send a recommendation to the target based on the response.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199